Citation Nr: 0301497	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-48 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1969 to 
July 1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  An April 1999 Board decision in pertinent part 
denied the veteran's claim for entitlement to service 
connection for a lumbar spine disorder.  The veteran 
appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In a 
July 25, 2000, Memorandum Decision, the Court in pertinent 
part vacated and remanded the claim for service connection 
for a lumbar spine disorder.  A February 2001 Board remand 
requested additional development in response to this 
decision, and the requested development has been 
accomplished by the RO.  


FINDINGS OF FACT

1.  The only in-service reference to a back disorder is 
contained in a December 1970 service medical record 
reflecting complains of recurrent lumbar pain; an X-ray of 
the spine at that time was negative, and the remaining 
service medical records, including the June 1971 
separation examination, do not reflect any evidence of a 
chronic disability due to a back disorder.  

2.  The first post-service evidence of a lumbar spine 
disorder is dated in April 1995; at that time the veteran 
described a four to five day history of back pain; the 
veteran described an injury to the lumbar spine following 
a fall from porch steps in October 1996.   

3.  A chronic back disorder during service is not shown; 
there is insufficient evidence of continuity of back 
symptomatology from service until April 1995 to reasonably 
conclude that a current low back disability is related to 
service.  

CONCLUSION OF LAW

A current lumbar spine disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by the 
adjudications of record, to include by supplemental 
statement of the case dated in September 2002.  The Board 
concludes that the discussion therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the service medical records, private 
clinical records reflecting treatment for a lumbar spine 
disorder beginning in April 1995, and VA clinical evidence 
dated through a July 2002 VA examination, has been 
obtained by the RO, and there is no specific reference to 
any other pertinent records that need to be obtained.  
There is also no indication that there is any additional 
evidence to be obtained by VA, or submitted by the 
veteran, that would be of assistance in the adjudication 
of the veteran's claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 


II.  Legal Criteria

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); 
38 C.F.R. § 3.303(b). 

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. Background

With the above criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
that the appellant was seen in December 1970, for 
complaints of recurrent low back pain.  However, an X-ray 
examination revealed no  abnormalities, and no additional 
back complaints were reported during service.  On service 
separation examination in June 1971, physical examination 
of the veteran's spine revealed no abnormalities. 

Following separation from service, the veteran did not 
file a claim for service connection for a back disorder 
until June 1995.  The first post-service evidence of 
treatment for a back disability is contained in reports 
from private medical treatment in April 1995.  At that 
time, the veteran only reported having back pain for the 
previous 4 to 5 days.  A history of degenerative disc 
disease was noted.  The examination at that time revealed 
limitation of motion in the lumbar spine and a positive 
straight leg raising test.  An X-ray at that time was 
negative, and the diagnostic impression was rule out 
herniated disc at L3-L4, L4-L5, and L5-S1.  

A Magnetic Resonance Imaging (hereinafter MRI) conducted 
at a VA medical facility in June 1995 revealed L5-S1 disc 
herniation.  Reports from VA outpatient treatment in May 
1995 and a VA examination in October 1995 reflect the 
veteran reporting a history of back pain "for years."  
Although he attributed pain in his ankles at that time to 
in-service stress fractures, he did not at the time of the 
October 1995 VA examination attribute his back disorder to 
in-service symptomatology or pathology.  The diagnosis 
following the October 1995 VA examination was low back 
pain with a small disc herniation at L5-S1.  

No further pertinent medical evidence is of record until 
reports from an October 1996 MRI showing a large central 
L5-S1 intervertebral disc herniation.  At the time of an 
October 8, 1996, examination conducted by R.H.K., D.O. 
(Dr. K.), the veteran reported a history of recurrent 
episodes of low back pain and "giving out" of the back.  
He reported that the last such episode was approximately 
one year prior to the examination.  Again, he did not at 
that time describe having a back disability during service 
or link a current back disability to service.  Instead, 
this examination was necessitated, according to the 
veteran, because approximately one week prior to the 
examination, he injured his back when he fell from the 
porch steps at a home of his friend.  In describing this 
incident, the veteran stated that the porch steps were 
wet, and that when he reached for the railing for support, 
the railing gave way and caused him to fall.  Evidence on 
file indicates that the veteran apparently filed a lawsuit 
in connection with this fall, and the impression following 
the examination was of a "rather significant muscle 
ligamentous strain to the thoracic and lumbar areas of the 
spine secondary to his fall."  The examiner also noted 
that the veteran "apparently" had a preexisting chronic 
muscle problem in his back.  

A November 1996 progress report form Dr. K. in pertinent 
part includes a history of the veteran having "some 
problems with his circumstances because he was injured in 
the military and has had recurrent back pain, which of 
course was aggravated by the injury on 10/1 when he fell 
down the stairs."  It was indicated at time that this 
matter was "in the hands of an attorney." 

Also of record is a letter written in September 1997 from 
J.R.I., D.O, (Dr. I.) to an attorney.  He indicated that 
he been treating the veteran since May 1997 following the 
retirement of Dr. K.  He also noted as follows: 

Based on the initial history given to 
Dr. (K.) in his dictation of 10/8/96, 
[the veteran] at the time was 44 years 
of age and presented to the office with 
a history of recurrent episodes of low 
back pain which initially started when 
he was in the military service.  

Dr. I. noted that Dr. K.'s report indicated that the 
veteran had undergone a MRI on his back and other 
treatment for his back in the past at a VA medical 
facility.  He also repeated the history surrounding the 
episode involving the reported fall from the porch steps 
which precipitated the October 1996 examination with Dr. 
K.  After reviewing the complete clinical history, Dr. I. 
concluded as follows: 

At the present time, I feel that the 
patient, as a result of his fall of 
10/1/96, has sustained an exacerbation 
of a pre-existing disc herniation at 
L5-S1.  

Thereafter, Dr. I. completed another letter sent to an 
attorney dated in February 1998 in which he indicated that 
the second MRI conducted in October 1996, when compared 
with the MRI conducted in June 1995, showed an increase in 
disc herniation as it impacted both the left and right 
nerve roots whereas before it was only causing compression 
of the left nerve root.  He concluded that given the 
veteran's clinical history, this increase in herniation 
was the result of the accident that occurred in October 
1996.  

In written contentions and sworn testimony presented at an 
April 1997 hearing, the veteran claimed that he injured 
his back during service while lifting a battery from a 
forklift.  Lay statements attesting to the veteran's 
complaints of back pain during service have also been 
submitted.  The veteran testified, essentially, that he 
suffered from continuous back pain from service until he 
first received medical treatment for his back in 1995, but 
that he could not afford to see a doctor for this pain 
prior to that time.  

As indicated, the veteran's claim for service connection 
for a back disability was denied by the Board in April 
1999, and the veteran subsequently appealed this decision 
to the Court.  In its July 2000 Memorandum Decision, the 
Court found fault with the fact that the Board failed to 
address the reports form Drs. I. and K. outlined above.  
The Court stated that both of these physicians noted "the 
veteran's 20-year history of back pain, and a preexisting 
back injury."  Memorandum Decision dated July 25, 2000, 
page 6.  Accordingly, the Board remanded this case to the 
RO in February 2001 and requested a VA examination that 
included an opinion as to the etiologic relationship 
between a current back disability and service.  The Board 
requested that this opinion include a discussion of the 
records supplied by Drs. I. and K.  

The examination and opinion requested by the Board was 
completed by a VA physician in July 2002.  This physician 
indicated that the claims file had been reviewed, and the 
veteran repeated his contention that he injured his back 
during service after lifting a heavy battery.  The 
impression following the examination was a herniated disc 
of the lumbar spine, located centrally at L5-S1.  The 
examiner stated that this condition was "as likely as it 
is not" related to service "since he did have a low back 
condition, and he also reported a history of an injury."  
This physician also stated that the veteran had another 
injury in 1995, and that it was not possible to 
differentiate the degree of aggravation caused thereby.   

IV.  Analysis

In analyzing the veteran's claim, the Board notes 
initially that the Court has stated as follows:  "It is 
the duty of the [Board] as the factfinder to determine the 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  With 
regard to the medical evidence, a diagnosis or opinion by 
a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The 
Court has held, for example, that post-service reference 
to injuries sustained in service, without a review of 
service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Further, a medical opinion is 
inadequate when it is unsupported by clinical evidence, 
Black v. Brown, 5 Vet. App. 177, 180 (1995), and an 
examiner's impression based upon an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comments by 
the physician, is not transformed into competent medical 
history). 

From the Court precedent above, it is clear that the 
conclusion following the July 2002 examination is not 
dispositive in the instant case if the Board finds that it 
was based on evidence that is inaccurate, incomplete or of 
questionable credibility.  Given the fact that the service 
medical records reflect only one isolated reference to 
lumbar pain, a negative lumbar X-ray and a negative 
separation examination, it strains credulity to conclude 
that the lumbar herniation first shown well over 20 years 
after service is etiologically related thereto.  
Significant to this decision is the fact that the veteran 
did not file a claim for service connection for a back 
disability until 1995, and the fact that the veteran did 
not himself refer to an in-service onset of a back injury 
at the time of the first post-service treatment for a back 
disability in April 1995.  In fact, the veteran only 
reported a "4 to 5 day" history of back pain at that time.  
The meaning of the notation of a "prior history" of 
degenerative disc disease referenced at that time is 
unclear, but the Board also finds it significant that the 
veteran at the time of the October 1995 VA examination, 
while specifically attributing pain in the ankles to in-
service stress fractures, did not attribute his back pain 
at that time to service.  The Board finds these statements 
made to physicians, which were made for the purpose of 
medical treatment, to be more probative than those 
contained in the testimony and written contentions 
referring to a severe in-service back injury after lifting 
a heavy battery, as the latter were made in contemplation 
of the receipt of VA monetary benefits and are not 
corroborated by the weight of the contemporaneous 
objective medical evidence in service. 

With regard to the reports from Dr. K., it is of some 
significance that the clinical history recorded on his 
October 8, 1996, examination report, which was referenced 
by Dr. I. for the purpose of summarizing the clinical 
history, also did not reflect the veteran reporting a 
history of an in-service back disability or otherwise 
linking the back disability shown at that time to service.  
Instead, the veteran attributed his back pain at that time 
to the October 1996 fall from his friend's porch one week 
prior to the examination.  While Dr. K. noted a 
"preexisting" back disability at that time, he did not 
specifically attribute this to service.  As for the 
history of an in-service back injury recorded by Dr. K. on 
a November 1996 progress report, this appears to have been 
solely supplied by the veteran.  Again, given the fact 
that the contemporaneous evidence contained in the service 
medical records does not reflect as severe a low back 
disability as described by the veteran, this history 
supplied by the veteran is of questionable credibility.  

Turning to the September 1997 reference by Dr. I. to "a 
history of recurrent episodes of low back pain which 
initially started when he was in the military service," 
the Board notes that Dr. I. specifically stated that the 
clinical history recorded by him was said to have been 
"based on the October 8, 1996," report of Dr. K.  However, 
the clinical history recorded by Dr. K. on his October 8, 
1996, report does not, as indicated above, mirror that 
posited by Dr. Ingram.  While the October 1996 report 
referred to a history of "recurrent" episodes of back 
symptomatology and a preexisting muscle problem in the 
back, this report did not provide a clinical history of 
continuity of back symptomatology to service, or otherwise 
link a back disability demonstrated at that time to 
service.  In this regard, the discussion of a 
"preexisting" back disorder by Drs. K. and I. may well 
have been a reference to the back disorder shown by VA and 
private clinical evidence in 1995, rather than one 
directly attributable to service.  As noted, none of the 
clinical records from 1995 contains a medical history, or 
one provided by the veteran, linking the back disorder 
shown at that time to service.  In short therefore, the 
Board finds the statements of Dr. I., when viewed in the 
context of all the evidence of record, to be of 
insufficient probative value to grant the veteran's claim.  

Finally, while the conclusion following the July 2002 VA 
examination certainly represents "positive" evidence, its 
probative value is diminished by the fact that it was 
dependent on the history provided by the veteran.  More 
specifically, the examiner expressly stated that his 
opinion was based on a "history of an [in-service] injury" 
reported by the veteran.  Again, the veteran's assertion 
regarding what he contends was a severe in-service back 
injury following his lifting of a heavy battery is simply 
not supported by the objective and contemporaneous 
evidence contained in the service medical records, which 
revealed a negative spine X-ray and a negative separation 
examination.  Thus, the July 2002 conclusion, to the 
extent that it is not based on a complete or entirely 
accurate clinical history, is also of insufficient 
probative value to warrant an allowance of the veteran's 
claim.  See LeShore, 8 Vet. App. at 406, 409; Reonal, 5 
Vet. App. at 458, 461.  

In summary, the service medical records, while containing 
an isolated reference to treatment for lumbar pain, 
clearly do not reflect a "chronic" condition given the 
negative spine X-ray and negative separation examination.  
As such, allowance of the veteran's claim requires a 
showing of continuity of symptomatology after discharge.  
See Savage, 10 Vet. App. at 488, 495; 38 C.F.R. 
§ 3.303(b).  Given the over 20-year time period between 
service separation and the filing of a claim for service 
connection and clinical evidence of a back disorder, the 
Board, for the reasons explained above, finds that the 
probative weight of the "negative" evidence as to whether 
the required continuity is shown is greater than that of 
the "positive."  Therefore, the veteran's claim must be 
denied.  Gilbert, 1 Vet. App. at 49. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lumbar spine 
disorder is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

